CaSe 5:19-CV-00274-C.]C-SP Document 11 Filed 03/20/19 Page 1 of 4 Page |D #:33

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

EASTERN DIVISION

UNITED STATES OF AMERICA, )

)

Plaintiff, )

)

V- ) EDCV 19-274-CJ C-SP

)

ONE H&K SEMI~AUTOMATIC )

PISTOL, SERIAL NUMBER 2116432, et )
al.,

)

Defendants. )

DECLARATION OF PUBLICATION

Notice of Civil Forfeiture Was posted on an official government internet site
(Www.forfeiture.gov) for at least 30 consecutive days, beginning on February 18, 2019,
as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritirne
Clairns and Asset Forfeiture Actions, as evidenced by Attachment l, Which consists of a copy of the
notice on the Www.forfeiture.gov Website, and as evidenced by Attachment 2, the Advertisernent
Certitication Report, Which documents that the notice Was posted on the WWW.forfeiture. gov

vvebsite for at least 18 hours a day for the required 30 consecutive days.

I declare under penalty of perjury that the foregoing is true and correct. Executed on

%M

Peter Heck

March 20, 2019, at Los Angeles, CA.

Records Exarniner

 

Case 5:19-cv-00274-C.]C-SP Document 11 Filed 03/20/19 Page 2 of 4 Page |D #:34

Attachment 1

lN THE UN|TED STATES DlSTR|CT COURT
FOR THE CENTRAL DlSTR|CT OF CAL|FORN|A, EASTERN D|VlSlON
COURT CASE NUMBER: EDCV19-274; NOT|CE OF FORFE|TURE ACT|ON

Pursuant to 26 U.S.C. § 5872, the United States filed a verified Complaint for Forfeiture
against the following property;

Heck|er and Koch SP89 Pistol CAL:9 SN:2116432 (18-ATF-007659) Which Was
seized from Raymond Luddine on January 5, 2018 at_ located in
Lake E|sinore, CA

Sites S.P.A. Spectre Pistol CAL:9 SN:K5892 (18-ATF-007661) Which Was seized
from Raymond Luddine on January 5, 2018 at_ located in Lake
Elsinore, CA

l\/lK Arms lnc lVlK 760 Semi-Automatic Rifle Receiver, CAL:Q SN:R586
(18-ATF-007672) Which Was seized from Raymond Luddine on January 5, 2018 at
located in Lake E|sinore, CA

l\/lK Arms lnc l\/lK 760 Semi-Automatic Pistol CAL:9 SN:R561 (18-ATF-007673)
Which Was seized from Raymond Luddine on January 5, 2018 at
- located in Lake Elsinore, CA

The custodian of the property is the Bureau of Alcohol, Tobacco, Firearms and
Exp|osives, located at 550 N. Brand Boulevard, Suite 800, Glendale, CA 91203

Any person claiming a legal interest in the Defendant Property must file a verified Claim
With the court Within 60 days from the first day of publication (February 18, 2019) of this
Notice on this official government internet Web site and an Answer to the complaint or
motion under Rule 12 of the Federa| Rules of Civil Procedure Within 21 days thereafter.

18 U.S.C. § 983(h)(1) permits a court to impose a civil fine on anyone asserting an interest
in property Which the court determines Was frivolous.

The verified Claim and Answer must be filed With the Clerk of the Court, 3470 TWelfth
Street, Room 134, Riverside, CA 92501, and copies of each served upon Assistant
United States Attorney Jonathan Galatzan, 312 N. Spring St., 14th Floor, Los Ange|es, CA
90012, or default and forfeiture Will be ordered. See, 18 U.S.C. § 983(a)(4)(A) and Rule
G(5) of the Supp|emental Ru|es for Admiralty or l\/laritime Claims and Asset Forfeiture
Actions.

The government may also consider granting petitions for remission or mitigation, Which
pardon all or part of the property from the forfeiture. A petition must include a description
of your interest in the property supported by documentation; include any facts you believe
justify the return of the property; and be signed under oath, subject to the penalty of
perjury, or meet the requirements of an unsworn statement under penalty of perjury. See
28 U.S.C. Section 1746, For the regulations pertaining to remission or mitigation of the

 

Case 5:19-cv-00274-C.]C-SP Document 11 Filed 03/20/19 Page 3 of 4 Page |D #:35

forfeiture, see 28 C.F.R. Sections 9.1 ~ 9.9. The criteria for remission of the forfeiture are
found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the forfeiture are found at
28 C.F.R. Section 9.5(b). The petition need not be made in any particular form and may
be filed online or in writing. You should file a petition not later than 11:59 Pl\/l EST 30 days
after the date of final publication of this notice. See 28 C.F.R. Section 9.3(a). The
https://www.forfeiture.qov/FilinqF’etition.htm website provides access to a standard petition
form that may be mailed and the link to file a petition online, lf you cannot find the desired
assets online, you must file your petition in writing by sending it to Assistant United States
Attorney Jonathan Galatzan, 312 N. Spring St., 14th Floor, Los Angeles, CA 90012. This
website provides answers to frequently asked questions (FAQs) about filing a petition.
You may file both a verified claim with the court and a petition for remission or mitigation.

 

Case 5:19-cv-00274-C.]C-SP Document 11 Filed 03/20/19 Page 4 of 4 Page |D #:36

Attachment 2

 
  
 

Advertisement Certification Report

The Notice of Publication was available on the M.for_feiture,gov web site for at least 18 hours per day
between February 18, 2019 and March 19, 2019. Below is a summary report that identifies the uptime for
each day within the pubtication period and reports the results of the web monitoring system’s daily check
that verifies that the advertisement was available each day.

U.S. v. ONE H&K SEM|-AUTOMAT|C P|STOL, SER|ALNUMBER 21164, et al.,

Court Case No: EDCV 19-274
For Asset lD(s): See Attached Advertisement Copy

Additional log information is available and kept in the archives for 15 years after the asset has been disposed

 

